Per Curiam.

There is substantial evidence to support the Commissioner’s determination that the petitioner was guilty of the charges filed against him. As to the petitioner’s ‘ ‘ punishment ”, it is sufficient to say that, although CPLR 7803, subdivision 3 (formerly Civ. Prac. Act, § 1296, subd. 5-a), vests this court with power to review the measure of discipline imposed (see, e.g., Matter of Payton v. New York City Tr. Auth., 8 N Y 2d 737; Matter of Berman v. Morris, 14 N Y 2d 849), we find no basis or ground in the record for interfering with the Commissioner’s decision dismissing the petitioner from the police department.
The order appealed from should be affirmed, without costs.
Chief Judge Desmond and Judges Dye, Fuld, Vaw Voorhis, Burke, Scileppi and Bergan concur.
Order affirmed.